Citation Nr: 1543301	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 2000 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Matters were remanded in October 2010, October 2012, and May 2013 for further development.  In May 2013, the Board denied service connection for right knee disability and in September 2013, the RO granted service connection for neck disability.  Accordingly, the only issues remaining for appellate consideration are service connection for bilateral hearing loss disability and tinnitus.  


FINDINGS OF FACT

1.  The Veteran's hearing loss was noted upon entry into active duty service.

2.  The Veteran's hearing loss did not increase in severity during service beyond the natural progress of the disease.

3.  Tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in March and May 2007 letters.

VA has obtained all available service and post-service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in 2008, 2009, and 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The RO made an extra effort in May 2013, on orders from the Board in May 2013, to obtain any additional available medical records, by writing the Veteran and asking him to provide information concerning any additional health care provider who provided treatment, but the Veteran did not respond to that letter.  The examinations are collectively adequate as they show consideration of the claims record and the Veteran's contentions, and render the required medical opinions in light of the evidence.  The Veteran argued that the April 2008 VA examination report was inadequate, as the examiner had difficulties with equipment, was distracted, and seemed uneasy, but these arguments do not establish that the examination was inadequate. The examiner examined the Veteran and furnished an appropriate medical opinion.  Additionally, another adequate medical opinion, concerning hearing loss, was obtained in 2013.  Collectively, the VA examinations and other evidence of record are adequate to decide the claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

The provisions of 38 C.F.R. § 3.306 indicate that a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 

It appears that not all of the Veteran's service records are of record.  For example, no service discharge examination report is of record.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with this heightened duty in mind.  

There is information found in the claims file to indicate that the Veteran may have been a combat Veteran entitled to the provisions of 38 U.S.C.A. § 1154(b).  The Veteran's DD Form 214 indicates that he had no foreign service, but there is of record a post-deployment health assessment with the Veteran reporting in it that he had mainly been deployed to Kuwait, in March 2003.  Furthermore, the Veteran indicated in February 2007 that he served in Operation Iraqi Freedom from March to August 2003, that he was a 50-cal gunner for a fuel escort mission for most of his tour of Iraq, and that during Operation Iraqi Freedom, they came under attack.  In January 2009, he indicated that while deployed to Iraq, he was assigned to a fuel escort mission from Turkey to around Baghdad, and he was behind a 50-cal machine gun during these intense missions, firing the 50-cal many times.  The provisions of 38 U.S.C.A. § 1154(b) state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  In this case, for the purpose of this decision, the Board will assume that the Veteran was involved in combat in the Southwest Theatre of operations at one or more points in time between March and August 2003.  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  The Veteran is competent, for example, to testify about the circumstances, conditions or hardships of his service in Iraq.  See 38 U.S.C.A. § 1154(b).

On service enlistment examination in February 2000, the Veteran denied ear trouble or loss of hearing.  On clinical evaluation, cerumen was noted in his eardrums.  This was treated with lavage, and his tympanic membranes (eardrums) were normal post lavage.  Two audiometric examinations were conducted, and the pure tone thresholds, in decibels, were as follows on consecutive examinations	:




HERTZ



500
1000
2000
3000
4000
RIGHT
20/15
10/10
0/0
5/15
0/10
LEFT
15/15
10/10
10/10
20/25
55/60

The Veteran had puretone thresholds in his right ear of 50/40 at 6000 Hertz, and of 70/60 for his left ear at 6000 Hertz.  However, 6000 Hertz frequencies are not frequencies that VA takes into consideration for hearing loss disability purposes.  See 38 C.F.R. § 3.385.  The Veteran was given an H2 (hearing loss) profile on service entrance examination but was found qualified for service.  

There was treatment for other problems in service, including for a fleshy growth on the Veteran's right ear's pinna in April 2001, without mention of hearing loss or tinnitus, and on post-deployment health assessment in August 2003, the Veteran denied having ringing of his ears (tinnitus) then or developing it during deployment.  

In the Veteran's February 2007 VA Form 21-526, he indicated that hearing loss and ringing in his ears began during combat in May 2003.  He indicated that he had been a 50-cal gunner for a fuel escort mission for most of his tour during Operation Iraqi Freedom.  

On VA examination in April 2008, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
20
LEFT
10
15
5
10
5

Speech recognition scores, using the Maryland CNC test, were 100 percent in each ear.  The examiner noted that the Veteran reported combat in Iraq, and that after military separation, he had been working around compressors with reported noise exposure on worksite, and that he had recently been tested at work and was told he had hearing loss.  He denied any recreational exposure.  The VA examiner noted that the hearing evaluation results showed hearing within normal limits for each ear from 250 to 4000 Hertz, sloping to mild to moderate sensorineural hearing loss at 6000 to 8000 Hertz.  The Veteran advised that he first noted tinnitus in Iraq.  The examiner reviewed his claims folder and noted the information reported above from the service treatment records.  Her opinion was that the Veteran's hearing was normal on that day's examination from 250 to 4000 Hertz in both ears.  Based on the Veteran's service in combat, audiometric testing indicating that preexisting hearing loss was not aggravated during service, that day's tests revealing normal hearing thresholds bilaterally from 250 to 4000 Hertz, and the Veteran's report of no ringing of his ears on his post deployment questionnaire, it was the examiner's opinion that the Veteran's reported tinnitus was less likely than not due to military noise exposure.  

On private audiometric evaluation in September 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
20
30
LEFT
15
10
10
35
75

Speech reception thresholds were 15 decibels in each ear, with discrimination abilities of 100 percent bilaterally.  Later that month, a physician affiliated with the health care provider who performed the audiometric evaluation noted that the Veteran's tinnitus was constant and made it hard for him to fall asleep.  He had a significant history of noise exposure going back to firearms and heavy explosives in Iraq starting in 2003.  He currently wore hearing protection devices.  The physician stated that the Veteran had a classic noise induced sensorineural hearing loss with associated tinnitus.  The most likely etiology of the noise trauma would be related to his combat noise exposure in Iraq on active duty.  

On VA examination audiometric examination in December 2009, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
5
15
LEFT
10
10
5
15
50

Speech recognition scores, using the Maryland CNC test, were 100 percent in each ear.  The examiner noted that a medical review of the claims folder revealed a preexisting hearing loss in both ears on 2 audiograms dated in February 2000, and that the Veteran answered no to ringing of the ears on post deployment questionnaire in August 2003.  The Veteran reported that constant ringing in his ears was very noticeable in quiet work area and when trying to sleep, and that it had its onset in Iraq.  After reviewing the service medical records, personal interview, and audiometric testing, it was the examiner's opinion that the Veteran's preexisting hearing loss was not aggravated during active service, and that the Veteran's reported constant tinnitus was less likely than not that a result of noise exposure during service.  

On private audiometric evaluation in November 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
4
10
15
45
LEFT
20
20
15
35
75

Speech reception thresholds were 20 decibels in the right ear and 25 in the left ear, with recognition abilities of 100 percent on the right and 96 percent on the left.  Later that month, a physician affiliated with the health care provider who performed the audiometric evaluation noted that the Veteran was in the army from 2000 to 2003 and was deployed to Iraq for 8 months, and that during that time, he was exposed to 50 caliber machine gun fire.  He was first evaluated in 2009 where a sloping mild to severe sensorineural hearing loss was noted bilaterally, primarily high frequency.  He recently had another audiogram which showed mild to severe sensorineural hearing loss in the right ear from 4000 to 8000 Hertz, and in the left ear from 3000 to 8000 Hertz.  The physician opined that the Veteran's high frequency sensorineural hearing loss with associated tinnitus is related to his combat noise exposure in Iraq.  

In May 2013, the Board remanded the case to the RO, noting that the Veteran's service entrance examination report appeared to indicate that he experienced hearing loss attributable to built-up cerumen which was resolved with lavage.  An April 2008 VA examiner determined that the Veteran did not have a current hearing loss, but opined based on the enlistment examination results, that hearing loss pre-existed active duty.  The Board felt that as the 2009 examiner did not discuss either the April 2008 examination report, or the notation on the Veteran's enlistment examination report as to cerumen and lavage, it was not clear that she had knowledge of all pertinent facts.  A VA medical opinion was ordered, with the examiner to provide a new opinion, with rationale, as to whether it was at least as likely as not that any current hearing loss and/or tinnitus began during or resulted from any incident of service.  

At the time of the ensuing VA medical opinion in July 2013, the examiner had the claims folder for review and noted that 2 formal audiograms were completed in February 2000 at the Veteran's enlistment into service.  There was also documentation of normal irrigation completed on that date, indicating that the Veteran's ears were cleaned during the assessment.  Both audiograms suggested a preexisting essentially moderate to moderately severe hearing loss from 4000 to 6000 Hertz in the left ear, and a mild to moderate hearing loss at 6000 Hertz in the right ear.  All thresholds were within test-retest reliability.  There were no other audiometric examinations available from the Veteran's active service, and the Veteran specifically denied tinnitus on post-deployment questionnaire in 2003.  The examiner noted that at the Veteran's VA audiometric examination in 2009, his hearing had remained essentially stable when compared to enlistment audio examinations from 2000.  All hearing thresholds were within test-retest reliability and no significant hearing threshold shifts were noted at any ratable frequency in either ear.  

The examiner opined that it could therefore be reasonably deducted that the Veteran's preexisting hearing loss was not aggravated beyond normal progression during active service.  Any further decline to the Veteran's preexisting hearing loss was subsequent to service, and therefore, also subsequent to military-linked acoustic trauma.  The examiner commented that findings made by private physicians or audiologists in 2009 and 2012 are irrelevant to the Veteran's claim, as no review of the Veteran's claims folder was noted in those opinions.  There was also no report in them of the Veteran's confirmed hearing loss prior to service and whether or not it was aggravated beyond normal progression.  The VA examiner felt that the 2009 and 2012 private opinions were likely based on mere speculation, and were not supported by any physical evidence or current audiological literature and research.  Therefore, it was the VA examiner's opinion that the Veteran's current hearing loss and tinnitus were less likely than not related to military noise exposure.  

The evidence clearly shows hearing loss on service entrance examination in February 2000.  It was noted at that time and assigned a hearing loss profile, and VA examiners have since reviewed the claims folder in April 2008, December 2009, and agreed as to its pre-service existence.  The Board finds that it was preexisted service as noted on the service entrance examination.  This being the case, the Veteran must prove his hearing loss case on an aggravation basis.  

The preponderance of the evidence indicates that the Veteran's preexisting hearing loss disability was not aggravated by service.  His first VA audiogram post-service, in April 2008, was normal, and that examiner indicated that audiometric testing (hers and those from service) indicated that the Veteran's pre-service hearing loss was not aggravated during service, working against a service aggravation.  Next, while the VA examiner in December 2009 did not give any reasons for why she felt that the Veteran's preexisting hearing loss was not aggravated by service, she had reviewed the Veteran's service treatment records, interviewed him, and considered testing results, which suggests that her opinion was based on this evidence, as she is a VA examiner who has been trained to know that medical opinions are supposed to be based on a review of the record.  Finally, in July 2013, another VA examiner opined that the Veteran's preexisting hearing loss was probably not aggravated by service.  That examiner thoroughly reviewed the evidence of record in doing so, and noted that the Veteran's hearing acuity based on a review of the 2000 and 2009 audiometry of record had remained essentially stable.  Thus, the Board is convinced that the Veteran's preexisting hearing loss was not aggravated by service.  If there was any increase in its severity in service, it was not beyond that which would be expected by the natural progress of the disease.  In light of the above, service connection is not warranted for the Veteran's bilateral hearing loss disability. 

The Board finds that the September 2009 and October 2012 medical opinions relating current hearing loss disability to service are lacking in significant probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  It is unclear what evidence, if any, other than reported noise exposure, was reviewed by the examiners.  It is doubtful that they knew that the Veteran had pre-service hearing loss, and that they compared the audiometry which was present on service entrance to that which is first demonstrated post-service.  Accordingly, it is not clear that they reached their medical opinions by applying sound medical principles to a review of all important evidence.  The examiner in July 2013 indicated that their medical opinions were not supported by any physical evidence or current audiological literature or research, and the Board accepts this.  

As for tinnitus, the Board finds that this was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  The reasons why the Board finds that the Veteran's tinnitus was not manifest in service or to a degree of 10 percent within 1 year of separation are as follows.  The Veteran sought treatment for a number of other problems in service, without seeking treatment for or mentioning tinnitus, and in fact, on post deployment questionnaire in August 2003, he denied having it then or during deployment.  Thus, he was clearly indicating that that it had not developed while on deployment (or since then), to include during any combat service he had during deployment.  Accordingly, the Board finds that the Veteran's later assertions of tinnitus in service, to include during combat, lack credibility, and that VA does not have to accept such statements, as they are inconsistent with the circumstances of his service as shown by his August 2003 post deployment questionnaire answers clearly denying tinnitus during and since combat/deployment.  See 38 U.S.C.A. § 1154(b).  Also, tinnitus was first claimed in February 2007, and there is no reliable indication that it was manifest to a degree of 10 percent within 1 year of separation.  

The reason why the Board finds that the Veteran's tinnitus is unrelated to service is that examiners in April 2008 and July 2013 concluded that it was not likely due to military noise exposure, after reviewing the record, and with the examiner in April 2008 noting in part that the Veteran denied having it in service and that his preexisting hearing loss was not aggravated during service.  The September 2009 and November 2012 private medical opinions indicating that the Veteran's tinnitus was associated with his hearing loss do not establish service connection for tinnitus, as service connection for hearing loss has been denied.  

While the Veteran may feel and/or has opined that his hearing loss and tinnitus are related to service, as reflected, for instance, by January and June 2009 and November 2012 statements from him, his opinions on these matters, which require medical expertise, are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


